Action to recover damages for personal injuries. Judgment for fifty dollars in favor of the plaintiff, and order denying motion to set aside the verdict, reversed on the facts, and a new trial granted, costs to abide the event, unless within ten days from the entry of the order hereon defendant stipulate to increase to $500 the amount of the verdict rendered in plaintiff’s favor; in which event the judgment as so increased, and the order, are unanimously affirmed, without costs. The court having found on the issue of liability in favor of the plaintiff, the award of damages was wholly inadequate under the undisputed testimony. Lazansky, P. J., Carswell, Davis, Johnston and Adel, JJ., concur.